Citation Nr: 1636110	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  15-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder and, if so, whether the claim should be allowed.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea and, if so, whether the claim should be allowed.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disorder and, if so, whether the claim should be allowed.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to now include as secondary to or secondarily aggravated by the claimed colon cancer or treatment therefor, and, if so, whether the claim should be allowed.  
6.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral tinea pedis.

7.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

8.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

9.  Whether new and material evidence has been received to reopen a claim for service connection for colon polyps, diverticulitis, and dysplasia of the colon.


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1, 1982 to September 1, 1985; from June 14, 1986 to July 30, 1986; from July 14, 1987, to August 14, 1987; and from February 26, 1991, to July 12, 1991.  He served thereafter for many years in the Navy reserves, eventually retiring in March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions in December 2014 which denied service connection for colon cancer and March 2015 which denied reopening of claims for service connection for disorders of the right shoulder and left knee, sleep apnea, and diabetes mellitus of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A transcript of the Veteran's testimony at a May 2016 videoconference before the undersigned Veterans Law Judge (VLJ) is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records. 

The issues of de novo consideration of entitlement to service connection for service connection for a right shoulder disorder, service connection for a left knee disorder, and service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune, North Carolina, from April 1982 to September 1985 and is presumed to have been exposed to contaminated water at Camp Lejeune.  

2.  Colon cancer did not manifest in service or for many years thereafter, but the most probative medical evidence of record links the Veteran's colon cancer to his presumed exposure to contaminated water at Camp Lejeune.  

3.  The Veteran was notified by letter of May 9, 2013, but did not appeal a May 2013 rating decision which denied reopening of claims for service connection for disorders of the right shoulder and left knee, sleep apnea, and diabetes mellitus, and that decision is final.  

4.  The evidence received since the unappealed May 2013 rating action decision is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.

5.  The evidence received since the unappealed May 2013 rating action is cumulative and redundant of the evidence of record at that time and does not raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.  

6.  The evidence received since the unappealed May 2013 rating action decision is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.  

7.  The evidence received since the unappealed May 2013 rating action is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.  

8.  On May 10, 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated during a hearing before the Board, that he withdraws his appeal concerning the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral tinea pedis, bilateral hearing loss, hypertension, and colon polyps, diverticulitis, and dysplasia of the colon.



CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

2.  The unappealed May 2013 rating decision denying reopening of claims for service connection for disorders of the right shoulder and left knee, sleep apnea, and diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).  

3.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015). 

4.  New and material evidence has not been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  

5.  New and material evidence has been received to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  

6.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  

7.  The criteria for withdrawal of an appeal, for whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral tinea pedis, bilateral hearing loss, hypertension, and colon polyps, diverticulitis, and dysplasia of the colon, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letter in February 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Previously, in providing VCAA required notice information as to the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated was required.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the reason(s) for the prior denial (the element for claim substantiation that were found not to exist). 

As to the duty to assist, in March 2015 the Veteran was provided a copy of his entire VA claim file.  Also, following the May 2016 videoconference, the Veteran's attorney was provided a copy of the Veteran's entire VA record, including service treatment records (STRs), military personnel file, private clinical records, and VA medical records.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran and his attorney demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  
While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In October 2014 a VA medical opinion was obtained as to the Veteran's claim for service connection for colon cancer, based on inservice exposure to contaminated water at Camp Lejeune.  That opinion was negative.  The examiner reported a history recorded in 2014 of the Veteran not having smoked for the last 45 years.  The Veteran testified that in addition to having no family history of colon cancer, page 16 of the transcript, he had never been a smoker.  Page 17.  Thus, the attorney argued that any medical opinion which considered smoking as a factor, as did the October 2014 opinion, was inadequate.  Pages 17 and 18.  However, in light of the favorable outcome as to the claim for service connection for colon cancer, this argument is moot.  

The Veteran testified that VA had never provided him an examination as to his claimed disabilities of the right shoulder and left knee, and that he had desired such a nexus examination.  Page 33.  Similarly, VA medical opinions have not been sought as to the applications to reopen the claims for service connection for diabetes and for sleep apnea.  However, under the duty to assist a VA medical examination or medical opinion is not required in the reopening context unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As to the applications to reopen the claims for service connection for diabetes mellitus and disabilities of the right shoulder and left knee, because the Board finds that there is new and material evidence as to these claims VA medical opinions will be sought following reopening of these claims but prior to de novo adjudication of these claims.  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Colon Cancer

In the instant case, the Veteran is seeking service connection for colon cancer directly related to his exposure to contaminated water while stationed at Camp Lejeune.  Notably, the Veteran does not contend, nor does the evidence so indicate, that his colon cancer is directly related to service.  The Veteran similarly has proffered no theory of service connection for colon cancer except as due to exposure to contaminated water at Camp Lejeune, and the record does not otherwise contain any evidence to suggest that the Veteran's colon cancer is otherwise attributable to service.  As such, the Board's analysis of the Veteran's claim will be limited to the theory advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory"). 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For Veterans that had at least 90 days of active service there is a rebuttable presumption of service connection for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cancer (as well as diabetes mellitus) if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

With regard to the Veteran's specific theory of entitlement, the Veteran's service records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project).  Accordingly, the Veteran's potential in-service exposure to PCE, TCE, benzene, and vinyl chloride is not at issue in this case.  Rather, the central issue in this case is whether it is at least as likely as not that the Veteran's colon cancer, diagnosed in 2014, is etiologically related to that exposure. 

In 2006, Congress mandated the Secretary of the Navy to enter into an agreement with the National Academy of Sciences (NAS) to conduct a review and evaluation of scientific and medical evidence regarding associations between pre-natal, child, and adult exposure to contaminated drinking water at Camp Lejeune, and birth defects or diseases and any other adverse health effects.  See John Warner National Defense Authorization Act for Fiscal Year 2007, Pub. L. No. 109-364, § 318, 120 Stat. 2083 (2006).  In a 2009 report, the NAS' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled "Contaminated Water Supplies at Camp Lejeune: Assessing Potential Health Effects." (The Board will hereinafter refer to this report as "the NAS report."  A summary of the report can be accessed by clicking the "Report in Brief" link on the following webpage: http://dels.nas.edu/Report/Contaminated-Water-Supplies-Camp- Lejeune/12618.)  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, which the NAS stated meant "that there is some evidence that people who were exposed to TCE or PCE were more likely to have the disease or disorder but that the studies were either few in number or had important limitations."  See NAS Report; see also VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  The NAS report also stated that "[i]t cannot be determined reliably whether diseases and disorders experienced by former residents and workers at Camp Lejeune are associated with their exposure to contaminants in the water supply because of data shortcomings and methodological limitations" and indicated that because "these limitations cannot be overcome with additional study," any policy changes or administrative actions should not wait for further studies.  See NAS Report; see also 78 Fed. Reg. 55,671, 55, 672.  

In response to the information contained in the NAS report, as well as in the reports of studies conducted by the Centers for Disease Control's Agency for Toxic Substance and Disease Registry (ATSDR), which estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard, Congress enacted legislation authorizing VA to provide medical services for 15 specific illnesses to certain veterans as well as their eligible family members, who were stationed at Camp Lejeune from January 1, 1957, to December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C.A. § 1710); see generally http://www.atsdr.cdc.gov/sites/kejeune/index.html. 

Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57, 410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400 (2015).  On December 17, 2015, following discussions between environmental health experts at the Veterans Health Administration and the ATSDR, the Secretary of Veterans Affairs announced his intent to propose the creation of a presumption of service connection for certain conditions associated with exposure to contaminated water at Camp Lejeune.  http://www.va.gov/opa/pressrel/pressrelease.cfm?id=2743.  Specifically, the proposed presumption of service connection would cover the following conditions: kidney cancer; liver cancer; non-Hodgkin lymphoma; leukemia; multiple myeloma; scleroderma; Parkinson's disease; aplastic anemia/myelodysplastic syndromes; and bladder cancer.  Id.; see VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 2, sec.C.5.q.  VA is working on regulations that would establish these presumptions, and claims for service connection for one of the proposed presumptive conditions that would be denied under current regulations are being stayed until VA issues its final regulations.  Id.  The claimed colon cancer is not one of those proposed for presumptive service connection, so the Board may proceed with its adjudication of the Veteran's claims under the theory advanced. 

Turning to the evidence specific to the Veteran's claim, the Board initially notes that the Veteran's colon cancer has metastasized to his lymph nodes and his liver.  While the proposed presumption of service connection in these circumstances would cover cancer which is primary to the liver, it is neither contended nor shown that the Veteran had cancer which was primary to the liver.  Rather, it was primary to, i.e., began in, the colon and then spread to his liver and lymph nodes.  

The Veteran's service personnel records show that he was stationed at Camp Lejeune, North Carolina, from April 1982 to September 1985.  

There is no clinical evidence remotely suggesting that the Veteran's colon cancer developed during any period of active duty nor until a time decades after the end of his last period of active service in July 1991.  

Records in 2014 of Dr. A. of the Veteran at the Cape Fear Valley Health System reflect treatment of the Veteran for colon adenocarcinoma which was metastatic to the liver.  These records contain no reference to the etiology of the colon cancer.  The Veteran did not smoke.  Because of an obstructing mass of the transverse colon he had a laparoscopic left hemicolectomy and primary colonic anastomosis.  A biopsy of a lesion of the left lobe of the liver was consistent with metastasis from the colon cancer.  Twenty-one regional lymph nodes were examined and two were "involved" with cancer.  

A March 3, 2014 record from the Southeastern Medical Oncology Center (SMOC) by Dr. N. J. specifically reported that the Veteran had quit smoking 45 years ago [i.e., about 1969].  Other records of treatment in 2014 at that facility, including by Dr. N. J., reflect follow-up of colon cancer.  

A June 2014 biopsy of a colonic polyp revealed invasive adenocarcinoma.  A July 2014 ultrasound of the Veteran's thyroid gland revealed two nodules.  

In October 2014 the Veteran's claim file was reviewed by a VA physician for an opinion with respect to whether his colon cancer was caused by military service at Camp Lejeune and his exposure to contaminated water.  It was noted that he was diagnosed with colon cancer, i.e., invasive adenocarcinoma of the colon, in July 2014.  He had stopped smoking 45 years ago and had not continued the habit.  The Veteran's service at Camp Lejeune was during the period in which environmental testing occurred.  The examiner maintained that the environmental testing data indicated that his exposure during this period would be insufficient to be expected to have caused the observed adenocarcinoma of the colon independently of any additional risk factors.  Thus, his colon cancer was less likely than not due to his service at Camp Lejeune.  He had the principle risk factor of advanced age.  He also had a previous history of smoking but having quit 45 years ago would have lessened the impact of this risk factor.  

An April 2015 statement from Dr. A. M. K., a Board Certified internist, of the Camp Lejeune Naval Hospital reported that the Veteran had stage IV colon cancer which was now in remission.  There was a reasonable suspicion that his history of exposure to contaminated drinking water while living at Camp Lejeune "may be associated with the development of his cancer."  

An April 2015 statement from Dr. N. J. of the Southeastern Medical Oncology Center (SMOC) reflects that he was treating the Veteran for stage IV colon cancer with metastases to the liver and lymph nodes.  He had lived at Camp Lejeune during the water contamination years.  

In an April 2015 statement the Veteran reported that the history noted by the VA physician of the Veteran having quit smoking 45 years ago was incorrect.  The Veteran stated that he had never smoked and that this clinical history (of not smoking) was recorded in virtually all other medical records which recited his medical history.  He also reported that his cancer now involved his lungs, liver, and lymph nodes and that he also had kidney and thyroid problems.  He further asserted that his age (taken into account in the VA medical opinion) should have nothing to do with his cancer.  

A November 5, 2015 statement from Dr. N. J. of the Southeastern Medical Oncology Center reflects that the physician was treating the Veteran for stage IV colon cancer, which had metastasized to the liver and lymph nodes.  The Veteran had lived at Camp Lejeune during the water contamination years and his adenocarcinoma of the colon was "as likely as not caused by previous benzene exposure or ingestion."

In a November 25, 2015 letter the Veteran's attorney indicated that VA Training Letter 11-03 stated that benzene was one of the known contaminants of Camp Lejeune's water and he referenced the November 5, 2015, letter of Dr. N. J.  

At the May 2016 videoconference the Veteran testified that he had no family history of colon cancer.  Page 16.  He had never been a smoker.  Page 17.  Thus, any medical opinion which considered smoking as a factor would be incorrect.  Page 17.  It was indicated that underlying the opinion of the VA physician was an incorrect history of smoking by the Veteran which was thought by the opining physician to be a factor in the Veteran's development of colon cancer.  Page 17.  The attorney argued that because of this the VA medical opinion as to the etiology of the Veteran's colon cancer was inadequate and that the favorable private medical opinions should prevail.  Page 18.  

Analysis

The Board concurs with the Veteran's statements and testimony that he never smoked tobacco products, contrary to the history reported in the March 3, 2014 record from the SMOC by Dr. N. J.  In this regard, the Board has thoroughly reviewed the voluminous military clinical records and private clinical records.  Virtually all of these records, in which a relevant clinical history was noted, reported that the Veteran did not smoke.  Rather, the March 3, 2014, clinical history stands in total and complete isolation.  This is of significance because the VA medical opinion relied upon two factors in reaching an unfavorable opinion.  The factor of greatest significance was the Veteran's age.  While the Veteran's has contended that this should not be considered, he offers no medical or legal rationale for such a proposition.  Another factor, was the reliance of the VA physician upon the erroneous clinical history of the Veteran having smoked tobacco products, although the significance of this was lessened, according to the VA physician, in light of the passage of four and a half decades.  

In contrast to the unfavorable VA medical opinion is the opinion of Dr. K., a Board Certified internist, that there was a reasonable suspicion that exposure to contaminated drinking water "may be associated with the development of his cancer."  Such tentative or ambiguous language lacks sufficient probative value as to suggest that it is as likely as not that the Veteran's colon cancer is linked to his inservice exposure to contaminated water.  However, Dr. N. J., an oncologist at SMOC who has treated the Veteran and, thus, is familiar with his clinical history has opined that exposure to contaminated water at Camp Lejeune, including benzene exposure or ingestion, was "as likely as not" the cause of the adenocarcinoma of the colon.  Thus, after reviewing all the evidence and the varying medical opinions, the Board finds that the evidence, both favorable and unfavorable, to at least be in equipoise.  Accordingly, service connection for colon cancer is warranted.  

Reopening

The Veteran was notified by letter of May 9, 2013 but did not appeal a May 2013 rating decision which denied reopening of claims for service connection for disorders of the right shoulder and left knee, sleep apnea, and diabetes mellitus.  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Also, under 38 C.F.R. § 3.156(c) if new and relevant service records are found, even after a prior RO or Board denial, the claim will be adjudicated de novo as if there had been no prior adjudication.  

The May 2013 rating decision became final because no Notice of Disagreement (NOD) or new and material evidence was submitted within one year of the date on which notice of the decision was issued and no additional service records have been received, other than service personnel records which were obtained in conjunction with the Veteran's claim for service connection for PTSD and which are not relevant to the claims addressed herein.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new evidence (i.e., noncumulative evidence, not redundant, and not previously submitted).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is submitted, no analysis of materiality is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material.  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable until after the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Veteran did not appeal the May 2013 rating denying service connection for sleep apnea, diabetes, and disorders of the right shoulder and left knee.  Thus, that decision is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2015).  Moreover, no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade, at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 


Right Shoulder

On July 15, 1987, during a period of active duty, the Veteran complained of right shoulder pain with and without movement.  There was tenderness of the right shoulder but no crepitus or ecchymosis.  He had normal motor function and range of motion.  The assessment was "DJD" (degenerative joint disease).  He was to be assessed for calcification in the right shoulder by being sent to the radiology department.  X-rays requested on July 15, 1987 of the Veteran's right shoulder due to pain with and without movement for the past 4 weeks revealed calcification of the supraspinatus tendon due to calcified tendinitis, i.e., calcific bursitis, adjacent to the greater tuberosity of the proximal humerus.  

Annual service examinations in March 1988, January 1989, April 1991, and January 1993 revealed no pertinent abnormality.  

A September 15, 1998, military clinical record shows that the Veteran complained of bilateral shoulder pain which was worse in the morning but improved with motion throughout the day.  On examination there was no crepitus or effusion.  There was a positive apprehension test with pain on abduction and external rotation.  The assessment was DJD of the acromioclavicular joints, bilaterally, and impingement syndrome, bilaterally.  

In VA Form 21-4138, Statement in Support of Claim, signed in April 2004 by Dr. L. A. it was reported that the Veteran had right shoulder pain.  

In an April 2004 statement by N. F., PA-C, assigned to the U.S. Naval Hospital in Camp Lejeune, it was reported that the Veteran had had chronic right shoulder pain from bursitis which was acquired while on "CAX" in California in 1982 on active duty.  

A treatment record of May 7, 2004 from the Jacksonville Orthopedic Clinic shows that in May 2004 the Veteran complained of right shoulder pain.  He had a history of problems with the right shoulder "going way back."  His right shoulder started bothering him in about 1986 or 1987.  He still had right shoulder stiffness, discomfort, and pain which really never went away.  On examination he had tenderness over the acromion on the right, compared to the left shoulder but good range of motion of both shoulders.  After X-rays of the right shoulder it was commented that the shoulder looked good, and it was indicated that he had apparently had a calcium deposit which was no longer present and this was not unusual.  The diagnosis was "[p]robable most likely" chronic subacromial bursitis of the right shoulder.  

In VA Form 21-4138, Statement in Support of Claim, signed in November 2008 by an apparent clinical source (whose signature is illegible) it was stated that the Veteran had a diagnosis of "OA" (osteoarthritis) but it was very likely that his progression of disease, with limitation of activities, had been exacerbated by the strenuous physical requirements of military service.  On examination he had reduced range of motion, crepitus, and tenderness of the right shoulder and left knee.  

Additional Evidence Since the May 2013 Rating Decision

A March 3, 2014 record from SMOC by Dr. N. J. noted that the Veteran had no bone pain whatsoever and was very active, running several miles daily.  

A whole body imaging scan in March 2014 revealed a mildly increased signal, in pertinent part, in the shoulders consistent with degenerative changes; and the relevant impression was degenerative changes in the shoulders.  

In an April 2015 handwritten statement Dr. L. A. reported that he was the Veteran's treating physician.  Information in the Veteran's chart revealed that he had chronic right shoulder pain with paresthesia of the arm.  

An April 2015 statement from Dr. A. M. K., a Board Certified internist, of the Camp Lejeune Naval Hospital reported that the Veteran had past and current medical problems which included chronic right shoulder pain.

In April 2015 the Veteran resubmitted an April 2004 statement of Dr. N. F. which reported that the Veteran had chronic right shoulder pain from bursitis which was acquired on active duty in 1982 in California, and which had been persistent since then.  

At the May 2016 videoconference, as to the Veteran's right shoulder, he had performed strenuous exercises during service but recalled that "it was CAX in California" in about 1987 when the right shoulder problem manifested and he had been treated during service at a Navy center.  Page 25.  He had been told that he had a "deposit" of something, perhaps of calcium, in his right shoulder.  Page 26.  The Veteran testified that VA had never provided him an examination as to his claimed disability of the right shoulder, and that he had desired such a nexus examination.  Page 33.

Analysis

Initially the Board notes that the duplicate copy of the 2004 statement of Dr. F. is not new.  However, the handwritten statement of April 2015 by Dr. A. is new and, as will be explained, it is also material because it tends to corroborate the Veteran's complaints of continued right shoulder pain.  In reopening, the mere presence of evidence in the record on a fact in dispute does not automatically mean that newly submitted corroborating evidence is cumulative.  See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993).  However, this does not mean that "a claimant can endlessly reopen a case 'a doctor at a time.'"  Paller, 3 Vet. App. at 538.  Rather, "[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Id.

Given the inservice radiological findings in 1987, Dr. A.'s statement tends to corroborate the Veteran's statements and testimony of continuity of symptomatology since service and, as such, it is material.  

Accordingly, the additional evidence is both new and material for the purpose of reopening the claim for service connection for a right shoulder disorder to the extent that it raises a reasonable possibility of substantiating the claim.  However, prior to de novo adjudication of the merits of the claim, the Board is of the opinion that obtaining a medical nexus opinion would be helpful.  Accordingly, de novo adjudication of this claim is deferred pending remand of this aspect of the claim for that purpose.  

Sleep Apnea

A July 2003 sleep study was interpreted by Dr. J. as demonstrating mild obstructive sleep apnea, without significant desaturation.  

A September 2003 letter from Dr. J. of Coastal Neurological Associates, states that he had evaluated the Veteran for sleep apnea, although the symptoms did "not sound like that."  The Veteran reported that on a few occasions in his life he had awoke with a choking feeling in his throat, difficulty breathing, and chest pain.  Dr. J. stated that this sounded like the Veteran had acid reflux.  A sleep study (in July 2003) had indicated some mild apnea without desaturation, and primarily when in a supine position.  It was recommended that the Veteran avoid the supine position instead of doing a CPAP study because the Veteran did not desaturate, and during the day time he had no symptoms of sleepiness or fatigability.  He did not smoke.  The impression was that it was suspected that the symptoms were likely those of acid reflux.  However, he did have mild apnea, exclusively when he was sleeping on his back.  

In VA Form 21-4138, Statement in Support of Claim, signed in April 2004 by Dr. L. A. it was reported that the Veteran had sleep apnea.  

In an April 2004 statement by N. F., PA-C, assigned to the U.S. Naval Hospital in Camp Lejeune, it was reported that the Veteran had had sleep apnea, as confirmed by private sleep studies, since 1998 and it was "acquired on active duty."  

A June 2004 prescription from Dr. J. of the Coastal Neurological Associates authorized a CPAP device for the Veteran.  

In VA Form 21-4138, Statement in Support of Claim, signed in November 2008 by an apparent clinical source (whose signature is illegible) it was stated that the Veteran had a history of, in part, obstructive sleep apnea.  

Military medical records show that in July 2010 it was reported that the Veteran had obstructive sleep apnea. 

A November 2011 statement from Reverend L. S. H. reports that he had known the Veteran since the early 1980s.  The Veteran had relieved him as the Chaplain for the Third Battalion Sixth Marines.  They had continued to work together in the field and as part of a "MEF" unit until the mid-1990s.  He had been concerned mostly about the Veteran's sleep apnea and difficulty breathing.  The Veteran had completely stopped breathing on a few occasions and "CPR" was administered.  

A November 2011 letter from L. T., a retired master sergeant, states that he had known the Veteran since the early 1990s, having met on active duty at Camp Lejeune.  Throughout the active duty years and even in retirement he had become aware that the Veteran had breathing difficulties, to include his stopping breathing during his sleep.  He knew that the Veteran had a serious problem.  He believed that the Veteran's difficulty breathing was due to sleep apnea, based on a series of sleep studies the Veteran undertook.  

A November 2011 letter from B. S., a retired master sergeant, states that he had known the Veteran since the 1990s and while on active duty the Veteran had been his unit Chaplain.  During this time and over the years after retirement, he had seen the Veteran snore loudly when sleeping without awakening and at times he would stop breathing which would awaken him.  He knew this was a serious problem and believed that the Veteran's difficulty breathing when sleeping was due to sleep apnea.  

A December 2011 military clinical record noted that the Veteran used a CPAP machine for obstructive sleep apnea.  

A September 2012 report from the Sleep Medical Center reflects that a sleep study did not demonstrate significant obstructive sleep apnea due to a very low Apnea Hypopnea Index of 0.9 apneas and hypopneas per hour, but might suggest mildly increased upper airway resistance due to increased "RERAs" with a respiratory disturbance.  There were significantly elevated periodic limb movements.  The findings appeared to be due to the combination of increased upper airway resistance and periodic limb movements.  He currently did not qualify for "CPAP" coverage due to the low overall apnea hypopnea index.  

Additional Evidence Since the May 2013 Rating Decision

The additional evidence includes duplicate copies of statement from Reverend L. S. H., L. T., and B. S. as well as the September 2012 report from the Sleep Medical Center which are not new.  

A March 3, 2014 record from the Southeastern Medical Oncology Center (SMOC) by Dr. N. J. noted that the Veteran had obstructive sleep apnea.   Other records of treatment in 2014 at that facility, including by Dr. N. J., for follow-up of colon cancer reflect that the Veteran had a history of obstructive sleep apnea.  

A June 2014 private medical evaluation noted that the Veteran was no longer using a CPAP machine for obstructive sleep apnea.  

A report of the Veteran's medical history, created in April 2015, shows that "Organic" sleep apnea, obstructive, was reported in September 2012 but the date of onset was unknown.  

In an April 2015 handwritten statement Dr. L. A. reported that he was the Veteran's treating physician.  Information in the Veteran's chart revealed that he had sleep apnea.  

An April 2015 statement from Dr. A. M. K., a Board Certified internist, of the Camp Lejeune Naval Hospital reported that the Veteran had past and current medical problems included obstructive sleep apnea. 

In April 2015 the Veteran resubmitted an April 2004 statement of Dr. N. F. which reported that the Veteran had had sleep apnea since 1998, which was reportedly acquired during active duty.  

Statements in April and November 2015 from Dr. N. J. of the Southeastern Medical Oncology Center reflect that, in pertinent part, the Veteran had sleep apnea.  

At the May 2016 videoconference, as to sleep apnea, the Veteran testified that he had first been diagnosed with sleep apnea in about 2002.  He no longer used a CPAP machine because it made him have panic attacks.  Page 19.  His wife had stated to him that she could not sleep in the same room with him because of his snoring, and during service he had had others tell him that they could not sleep in the same room with him because of his snoring.  He had several letters attesting to the latter.  Page 20.  This included a letter of November 19, 2011, from B. S. a former service comrade.  Page 21.  There was also a letter of November 15, 2011, from L. T., a former first sergeant, attesting to this.  Page 22.  There was also a letter from another service comrade, L. H., attesting to this.  Page 23.  

Analysis

The duplicate statements of service comrades and the duplicate 2004 statement of Dr. F. are not new, and the statement from L. H. is cumulative of evidence previously considered.  Of the medical evidence which is new, this evidence merely confirms that the Veteran now has sleep apnea.  Even the duplicate statement of Dr. F., while concluding that it was "acquired" on active duty only antedated the sleep apnea to 1998.  However, 1998 is seven years after the Veteran's last period of active duty, and the Veteran's testimony is that it was first diagnosed in 2002, over a decade after his last period of active service.  Further, the Veteran's testimony of others having told him that he snored during service is to the same effect as the earlier statements of service comrades which were already of record.  

Accordingly, the additional evidence is not both new and material for the purpose of reopening the claim for service connection for sleep apnea.  

Left Knee

A January 3, 1983, military clinical record, during a period of active service, shows that the Veteran had pain in the lateral aspect of the left knee after running.  He had just switched to new running shoes, and began having problems at that time.  On examination there was full range of motion and no effusion.  There was no tenderness except on palpation over the lateral femoral condyle.  There was no ligamentous laxity.  The impression was possible iliotibial band syndrome.  He was to decrease his activity and strengthen his quadriceps.  He was given Motrin and was to return to the clinic as needed.  

A February 4, 1984 military clinical record, during active duty, reflects that the Veteran's records were reviewed.  The impression [without current X-rays being taken] was mild osteoarthritis of the left knee.  

Annual service examinations in March 1988, January 1989, April 1991, and January 1993 revealed no pertinent abnormality.  

In VA Form 21-4138, Statement in Support of Claim, signed in April 2004 by Dr. L. A. it was reported that the Veteran had degenerative joint disease of the knee.  

In an April 2004 statement by N. F., PA-C, assigned to the U.S. Naval Hospital in Camp Lejeune, it was reported that the Veteran had had chronic left knee pain since 1982 while running during physical training while on active duty.  He had frequent flare-ups of such pain.  

A treatment record of May 7, 2004 from the Jacksonville Orthopedic Clinic shows that in May 2004 the Veteran complained of left knee pain.  He had a history of problems with the left knee "going way back."  He related having left knee problems since about 1982, if he remembered correctly, when he was running as part of a physical training test and he had had chronic knee pain ever since.  On examination of his knees he had good range of motion with a little crepitation, bilaterally.  On the left he had an equivocally positive Lachman's test.  The most pertinent knee finding was pain on left knee retropatellar pressure.  X-rays of both knees revealed very minimal changes consistent with possible early arthritis in the knee.  The diagnosis was very early osteoarthritis of the left knee.  

In VA Form 21-4138, Statement in Support of Claim, signed in November 2008 by an apparent clinical source (whose signature is illegible) it was stated that the Veteran had a diagnosis of "OA" (osteoarthritis) but it was very likely that his progression of disease, with limitation of activities, had been exacerbated by the strenuous physical requirements of military service.  On examination he had reduced range of motion, crepitus, and tenderness of the left knee.  

Military medical records show that in April 2010 it was reported that the Veteran had mild left knee pain.  However, he was doing very well and ran every day.  

Additional Evidence Since the May 2013 Rating Decision

A March 3, 2014 record from SMOC by Dr. N. J. noted that the Veteran had no bone pain whatsoever and was very active, running several miles daily.  He had no joint pain, swelling or tenderness, and no decreased range of motion.  

An April 2015 statement from Dr. A. M. K., a Board Certified internist, of the Camp Lejeune Naval Hospital reported that the Veteran had past and current medical problems which included chronic left knee pain.  

In an April 2015 handwritten statement Dr. L. A. reported that he was the Veteran's treating physician.  Information in the Veteran's chart revealed that he had DJD of the knees.  

In April 2015 the Veteran resubmitted an April 2004 statement of Dr. N. F. which reported that the Veteran had had chronic knee pain since 1982 while running physical training on active duty and he had frequent flare-ups.  

At the videoconference, as to the Veteran's left knee, when he had joined the "chaplain" school he and others were on a "PFT" and he pulled a ligament and ever since that time had had pain.  Page 23.  He did not recall any diagnosis as to his left knee, but he had taken Ibuprofen, Advil, and Aleve.  Page 24.  The Veteran testified that VA had never provided him an examination as to his claimed disability of the left knee, and that he had desired such a nexus examination.  Page 33.

Analysis

In pertinent part, the new evidence consists of a statement by Dr. A. that the Veteran has DJD and while his statement indicates that it affects both knees, and not just in or to a greater extent in the left knee, when this is considered with the Veteran's statements of continued left knee pain since a 1983 inservice injury, documented by the STRs, and the old evidence suggesting a link between left knee arthritis being exacerbated, if not due to, inservice strenuous activities it is sufficient to justify obtaining a medical opinion.  In other words, it establishes a reasonable possibility of substantiating the claim.  

Accordingly, the additional evidence is both new and material for the purpose of reopening the claim for service connection for a left knee disorder to the extent that it raises a reasonable possibility of substantiating the claim.  However, prior to de novo adjudication of the merits of the claim, the Board is of the opinion that obtaining a medical nexus opinion would be helpful.  Accordingly, de novo adjudication of this claim is deferred pending remand of this aspect of the claim for that purpose.  

Diabetes

A May 2003 laboratory study revealed that the Veteran's glucose and fasting glucose levels were within normal limits.  

An October 2007 military clinical record indicates that the Veteran had impaired fasting glucose, and it was recommended that he begin a diabetic diet.  

Military medical records show that in May 2009 it was noted that the Veteran's blood sugar levels qualified him as having diabetes, and he was to be started on Metformin.  

An August 2009 military clinical record reflects that the Veteran had diabetes.  

Military medical records show that in July 2010 it was reported that the Veteran had diabetes mellitus.  

In April 2011 it was reported that the Veteran had diabetes mellitus but his A1C level was still good.  In December 2011 it was noted that the Veteran did not yet meet the diagnostic criteria for type II diabetes mellitus but he was advised that if there was a change in his A1C levels he should start taking Metformin.  

An April 2011 military clinical record noted that the Veteran's medical problems included diabetes mellitus.  

Additional Evidence Since the May 2013 Rating Decision

A March 3, 2014 record from SMOC by Dr. N. J. noted that the Veteran did not have diabetes.  Other records of treatment in 2014 at that facility, including by Dr. N. J., for follow-up of colon cancer reflect that the Veteran had a history of diabetes mellitus, type II.  

A June 2014 private medical evaluation noted that the Veteran had diabetes mellitus and was taking Metformin.  

A report of the Veteran's medical history, created in April 2015, shows that diabetes mellitus was reported in June 2009 but the date of onset was unknown.  Another report of the Veteran's medical history, also created in April 2015, shows that he was given Metformin (for diabetes) beginning in November 2008.  

Statements in April and November 2015 from Dr. N. J. of SMOC reflect that the Veteran had diabetes.  

As to diabetes, the Veteran testified that he had developed diabetes during his military service.  Page 27.  His diabetes had been detected on his annual examinations during service.  Pages 28 and 29.  He now took Metformin as well as Januvia for diabetes.  Page 29.  He had taken Metformin for a long time but he could not recall when he began taking Metformin.  He believed that he had begun taking Metformin during his military service.  Also, he believed that since his cancer or his treatment for cancer, his diabetes had worsened because his A1C level had increased but his A1C had decreased after Januvia had been added to his diabetic treatment program.  Pages 30 and 31.  Thus, service connection for diabetes was being claimed as secondary to or secondarily aggravated by cancer or cancer treatment.  Page 32.  

Analysis

Here, neither the old nor the new evidence tends to show that the Veteran's current diabetes mellitus was either incurred or aggravated during any period of active duty.  

However, by this decision service connection for colon cancer is granted.  It is now contended that the Veteran's diabetes mellitus was aggravated by either his colon cancer or his treatment for colon cancer, i.e., either the residuals of his surgery for colon cancer or his postoperative chemotherapy.  The Veteran has not just advanced a new theory of entitlement, which generally is not in and of itself sufficient to reopen a claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  He has also submitted evidence supporting his new theory of entitlement.  He testified that since his cancer or his treatment for cancer, his diabetes had worsened because his A1C level had increased but his A1C had decreased after Januvia had been added to his diabetic treatment program.  If the Board were to reopen the claim, this testimony would be sufficient to trigger the Board's duty to assist the Veteran in substantiating his claim by providing a VA examination and opinion. 

Accordingly, the additional evidence is both new and material for the purpose of reopening the claim for service connection for diabetes mellitus to the extent that it raises a reasonable possibility of substantiating the claim.  However, prior to de novo adjudication of the merits of the claim, the Board is of the opinion that obtaining a medical nexus opinion would be helpful.  Accordingly, de novo adjudication of this claim is deferred pending remand of this aspect of the claim for that purpose.  

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A transcript of the Veteran's testimony at a May 2016 videoconference is of record.  At that time the Veteran and his representative withdrew from appellate consideration claims of service connection for tinea pedis, hearing loss, colonic polyps, diverticulitis, and dysplasia of the colon.  Also, an appeal as to an application to reopen a claim for service connection for hypertension had been developed for appellate consideration, as to which the Veteran testified he had always had high blood pressure, even prior to his military service.  Page 26.  The Veteran's attorney stated that this claim was also withdrawn from appellate consideration.  Page 27.  Thus, the Veteran has withdrawn these appeals, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Service connection for colon cancer is granted.  

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened; the appeal to this extent is granted.

New and material evidence not having been received, the claim for service connection for sleep apnea is not reopened.  

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened; the appeal to this extent is granted.  

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened; the appeal to this extent is granted.  

The appeal for whether new and material evidence has been received to reopen a claim for service connection for bilateral tinea pedis is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for hypertension is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for colon polyps, diverticulitis, and dysplasia of the colon is dismissed.


REMAND

In light of the new evidence, the Veteran should be afforded VA examinations for the purpose of determining the nature, onset or etiology of his disorders of the right shoulder and left knee, as well as whether his diabetes is due to service or secondary to his colon cancer or treatment for colon cancer, including postoperative surgical residuals or chemotherapy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his attorney should be contacted and notified, and hereby are notified, that they may submit any additional evidence of information in support of the claims for service connection for diabetes mellitus and disorders of the right shoulder and left knee.  

2.  Arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any pathology which he now has of the right shoulder and the left knee.  

In light of the Veteran's condition, i.e., having stage IV colon cancer, if he is unable to attend an examination, the record should be reviewed by a VA clinician.  

The examiner or VA clinician should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that any right shoulder or left knee pathology which the Veteran now has is related to service, including symptoms noted while the Veteran was on active duty and particularly to any calcification in the right shoulder or any left knee injury.  

The examiner must comment upon the fact the Veteran had calcification within the right shoulder, or calcification of a right shoulder ligament, and an inservice injury of the left knee and the February 1984 impression, without X-rays having been taken, of mild left knee osteoarthritis.  Also, the examiner or clinician should comment upon residuals, if any, would be most likely to occur from injuries of these joints, particularly with respect to any orthopedic abnormality(ies) or pathology that the Veteran may now have.  

The claims folder or VA electronic records should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Arrange for the Veteran to undergo a medical examination to ascertain the current nature of his current diabetes mellitus, and particularly whether it is due to service or secondary to his colon cancer or any treatment for colon cancer, including postoperative surgical residuals or chemotherapy.  

In light of the Veteran's condition, i.e., having stage IV colon cancer, if he is unable to attend an examination, the record should be reviewed by a VA clinician.  

The examiner or VA clinician should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's diabetes mellitus is (1) etiologically related to service or (2) caused by OR aggravated, i.e., permanently worsened, by his colon cancer or any treatment for colon cancer, including postoperative surgical residuals or chemotherapy. 

4.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


